Order entered April 8, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01528-CV

                              WONYOUNG KIM, Appellant

                                             V.

                 COMMISSION FOR LAWYER DISCIPLINE, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-08792

                                         ORDER
      Before the Court is Appellant’s April 4, 2019 Agreed First Motion to Extend Time to File

Reply/Cross-Appellee’s Brief. We GRANT the motion and extend the time to April 23, 2019.


                                                   /s/   DAVID J. SCHENCK
                                                         PRESIDING JUSTICE